Citation Nr: 1325585	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  07-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a respiratory disorder, to include reactive airway disease (claimed as seasonal asthma). 

4.  Entitlement to service connection for bilateral onychomycosis. 

5.  Entitlement to service connection for bilateral tinea pedis. 

6.  Entitlement to service connection for diverticulosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1995.  He served in the Southwest Asia theater of operations from August 1990 to March 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record. 

The appeal was previously before the Board in March 2011.  The Board remanded the case for additional development by the originating agency, and it has now returned to the Board for further appellate action.  

When the case was before the Board in March 2011, the issues on appeal included entitlement to service connection for an acquired psychiatric disorder.  In a June 2012 rating decision, service connection for posttraumatic stress disorder (PTSD) was awarded with an initial 50 percent evaluation assigned effective September 28, 2005.  The award of service connection constitutes a complete grant of the benefits on appeal and this issue is no longer before the Board. 

The issues of entitlement to service connection for a respiratory disorder and diverticulosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for back pain was initially denied in an unappealed June 1996 rating decision.  

2.  The evidence received since the June 1996 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  A chronic low back disability, diagnosed as degenerative disc disease and degenerative changes, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

4.  Bilateral onychomycosis was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

5.  Bilateral tinea pedis was not present in service or until years thereafter and is not etiologically related to any incident of active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  A chronic low back disability, diagnosed as degenerative disc disease and degenerative changes, was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

3.  Bilateral onychomycosis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

4.  Bilateral tinea pedis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran's claim for entitlement to service connection for back pain was initially denied in a June 1996 rating decision.  The RO determined that the claim was not well grounded as the evidence of record, including a March 1996 VA examination, did not establish a chronic back disability.  The Veteran filed a notice of disagreement (NOD) with the June 1996 rating decision and a statement of the case (SOC) was issued in May 1997; however, the appeal was never perfected and the June 1996 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The evidence received since the June 1996 rating decision includes VA treatment records and a VA examination report establishing the presence of a chronic lumbar spine disability.  In August 2003, the Veteran complained of low back pain at the El Paso VA Medical Center (VAMC) and an X-ray report showed minor degenerative changes of the lumbar spine.  The Veteran was also diagnosed with degenerative disc disease of the lumbar spine during a June 2007 VA examination.  The VA treatment records and examination report are new as they were not previously considered and are material as they pertain to an element of the claim that was previously lacking-the presence of a current chronic disability.  The evidence also raises a reasonable possibility of substantiating the claim.  The Board therefore finds that new and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened. 


Claims for Service Connection and Reopened Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Low Back

The Veteran contends that service connection is warranted for a low back disability as it was incurred due to various injuries associated with parachute jumps during active duty service.  The record establishes the presence of a current disability.  An August 2003 X-ray report from the El Paso VAMC confirmed the presence of degenerative changes of the lumbar spine and degenerative disc disease was diagnosed by a June 2007 VA examiner.  The Veteran also testified during the December 2010 videoconference hearing that he experiences constant low back pain.  The record contains competent medical and lay evidence of a current disability and the first element of service connection is established. 

The record also demonstrates an in-service injury.  Service treatment records do not document any complaints or injuries specific to a back injury.  Low back pain was noted during an October 1990 hospitalization, but these complaints were in the context of treatment for renal stones.  The Veteran was also treated for injuries to other joints, including the knees, ankle, and foot, but there is no evidence of a low back injury.  Despite the lack of medical documentation pertaining to the back, the Veteran testified in December 2010 that he hurt his back in multiple parachute jumps.  Personnel records show that the Veteran is a recipient of the parachutist badge and the record contains his in-service parachute jump log.  The Board will therefore resolve all doubt in the Veteran's favor and find that an in-service injury is established.  

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service records do not indicate such a link.  As noted above, no chronic lumbar spine conditions were noted during service.  In fact, there is no evidence of complaints or treatment pertaining to the low back at any time during the Veteran's more than 10 years of active service.  There is also no evidence of lumbar spine arthritis within a year from the Veteran's separation from active duty to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  Physical examination of the spine was normal during a March 1996 VA examination and there is no medical evidence of a spinal disability until August 2003, when a VA X-ray demonstrated minor degenerative changes of the lumbar spine.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's arthritis was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is also no competent medical evidence in support of the claim.  None of the Veteran's treating physicians have linked his disability to service and the only medical opinions of record weigh against the claim for service connection.  VA examiners who reviewed the claims file and physically examined the Veteran in January 2006 and June 2007 found that the current low back disability was not due to active duty service.  The June 2007 VA examiner specifically found that the Veteran's disability was not incurred secondary to parachute jumps during active service and was instead the result of the Veteran's obesity.  The examiner further observed that service records were negative for evidence of a low back disability and the earliest findings of the claimed condition dated from August 2003.  The degenerative changes noted on the August 2003 X-ray were also not characteristic of posttraumatic changes.  The VA examiner's opinion was based on an accurate presentation of the facts in this case, including the Veteran's own statements, and was supported with a well-reasoned rationale.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The competent medical evidence of record weighs against the claim, but the Veteran testified in December 2010 that he has experienced continuous symptoms of low back pain since active duty service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous low back pain since service is not credible.  While he testified that his low back pain began during service following a parachute jump and back injury, service records do not document any complaints or treatment specific to the low back.  The Board also notes that the Veteran has provided an inconsistent history involving his claimed in-service injury.  He testified in December 2010 that he experienced a specific injury to the back and was treated by medics at an aid station.  In contrast, during the June 2007 VA examination, the Veteran denied experiencing any back injuries during service.  He also told the January 2006 VA examiner that he did not notice the onset of back pain until after his return from the Persian Gulf in 1992.  The Veteran also never reported a connection between his back pain and service while receiving treatment from any physician; he has only reported a history of back pain since service in the context of his claim for compensation.  The Board finds that the Veteran's statements and history made for compensation purposes many years after his separation from active duty are not credible in light of their inconsistency and the complete absence of complaints or treatment for years after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  As the Veteran has not reported a credible continuity of symptoms since service, service connection under 38 C.F.R. § 3.303(b) is not warranted. 

As for the Veteran's testimony connecting his low back disability to service, the Board notes that lay persons are only competent to provide opinions on certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, whether the Veteran has a lumbar spine condition which is due to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was almost a decade after his separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's degenerative changes and degenerative disc disease is related to his military service.  In fact, the only medical opinions of record, those of the January 2006 and June 2007 VA examiners, weigh against the claim.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that the weight of the evidence is against a nexus between the current disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).




Onychomycosis and Tinea Pedis

The Veteran contends that service connection is warranted for onychomycosis and tinea pedis of the feet and toenails as the conditions began during active duty service.  He testified during the December 2010 videoconference hearing that he began to experience itching of the skin of the feet along with thickening of the toenails while serving in wet conditions in Panama. 

The record establishes the presence of current disabilities.  The Veteran was diagnosed with onychomycosis and tinea pedis of the bilateral feet and toenails upon VA examinations performed in January 2006 and April 2011.  The Veteran also testified that he experiences itching and peeling of the skin on his feet and thickening and yellowing of the toenails.  The competent medical and lay evidence is sufficient to demonstrate current chronic disabilities diagnosed as onychomycosis and tinea pedis.

The Board also finds that the record contains adequate evidence of an in-service injury.  Service treatment records are entirely negative for evidence of complaints or treatment related to the skin of the feet or toenails, but the Veteran testified that he experienced symptoms of foot and toenail fungus while stationed in Panama.  Service personnel records verify the Veteran's active duty service in Panama from June 1986 to June 1989 and the Veteran is competent to report injuries and symptoms he experienced in service.  The Board will resolve any doubt in favor of the Veteran and find that an in-service injury is demonstrated.  

With respect to the third element of service a connection, a nexus between the current disabilities and the in-service injury, the Board notes that service and post-service treatment records do not indicate such a link.  As noted above, service treatment records are negative for complaints or treatment related to the claimed foot and toenail conditions.  Post-service treatment records also do not contain any evidence in support of the claims and do not document any treatment for the Veteran's fungal conditions.  Furthermore, there is no objective evidence of the claimed disabilities until March 1996, more than a year after the Veteran's separation from service, when a VA general medical examination indicated minimal dermatophytosis and onychomycosis.  

There is also no competent medical evidence in support of the claim.  The only medical opinions addressing the etiology of the claimed disabilities, those of the January 2006 and April 2011 VA examiners, weigh against the claims.  The April 2011 VA examiner specifically found that the Veteran's fungal disabilities were less likely as not due to any incident of active duty service.  The medical opinion was based on a physical examination of the Veteran's feet and review of the claims file, to include the service treatment records.  The VA examiner noted the Veteran's December 2010 testimony describing symptoms of skin and nail problems during service, but found that the objective evidence was more persuasive.  The April 2011 VA examiner's opinion was rendered following review of the pertinent medical and lay evidence and was accompanied by a fully explained rationale.  It is therefore entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the Veteran's statements and testimony in support of his claim.  He has not reported a clear continuity of symptoms since service; he testified that he experienced constant foot problems during active duty service, but did not state that these issues were continuous after separation.  Additionally, during the January 2006 VA examination, the Veteran dated the onset of his fungal conditions to the early 1990s (after his return from Panama) and stated that they became permanent issues after discharge.  In any event, service connection is only possible for certain chronic disabilities based on a showing of a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Onychomycosis and tinea pedis are not included in the list of chronic diseases contained in 38 C.F.R. § 3.309(a), and service connection is not possible for the conditions under 38 C.F.R. § 3.303(b).

The Board has also considered the testimony of the Veteran connecting his onychomycosis and tinea pedis to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the presence of symptoms involving his feet and toenails, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was more than a year after his separation from active duty service.  In addition, there is no competent evidence that the Veteran's foot conditions are related to any aspect of military service.  The Board therefore concludes that the evidence is against a nexus between the claimed disabilities and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim to reopen service connection for a low back disability, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  

Regarding the claims for entitlement to service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a November 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in the October 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in June 2007 and April 2011 in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a low back disability is granted.  

Entitlement to service connection for a chronic low back disability, currently diagnosed as degenerative disc disease and degenerative changes, is denied. 

Entitlement to service connection for bilateral onychomycosis is denied. 

Entitlement to service connection for bilateral tinea pedis is denied. 


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary with respect to the claims for entitlement to service connection for a respiratory disorder and diverticulosis.  Specifically, a remand is necessary to obtain medical opinions that comply with the Board's March 2011 remand orders.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

With respect to the claim for service connection for a respiratory disorder, the Board ordered in March 2011 that the Veteran should be provided a VA examination to determine the nature and etiology of the claimed disability.  The examining VA physician was asked to provide medical opinions addressing whether any diagnosed respiratory disorder was a manifestation of service-connected sleep apnea, and if not, whether the disorder was etiologically related to any incident of active duty service.  The VA examiner was informed of the Veteran's in-service diagnosis of reactive airway disease and also asked to address the Veteran's history of smoking.  A VA respiratory examination was conducted in April 2011 and the examiner opined that the Veteran's diagnosed seasonal asthma was contributing to his sleep apnea.  A similar conclusion was proffered in an August 2012 addendum report.  However, neither of the medical opinions addressed whether the Veteran's respiratory disorder was etiologically related to the complaints of shortness of breath and the finding of reactive airway disease during service.  Therefore, a remand is necessary for the issuance of a medical opinion discussing service connection on a direct basis.  

The medical opinion provided by the April 2011 VA examiner is also not adequate regarding the claim for entitlement to service connection for diverticulosis.  The March 2011 Board remand ordered that a medical opinion should be obtained addressing the etiology of the claimed colon condition to include specific discussion of service treatment records dated in August 1984, January 1988, April 1989, and May 1989 showing treatment for symptoms consistent with diverticulosis prior to the Veteran's deployment to Saudi Arabia.  The medical opinion issued by the April 2011 VA examiner only notes that service treatment records "showed no diagnosis and treatment for diverticulosis."  There was no discussion of the records identified by the Board and no indication that these specific records were reviewed by the VA examiner.  A remand is therefore necessary to ensure compliance with the Board's March 2011 remand orders.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA examiner with the appropriate expertise to render medical opinions in this case.  The claims file must be reviewed prior to the issuance of the requested medical opinion.

After review of the entire record, including the service treatment records, the examiner should answer the following questions:

a)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current respiratory disorder, diagnosed as seasonal asthma, is related to any incident of active duty service, to include the findings of reactive airway disease and shortness of breath noted in the service treatment records?

The examiner's opinion must include a discussion of the specific contents of the service treatment records and a full rationale (i.e. basis) must be provided for all proffered medical opinions.

b)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diverticulosis is related to any incident of active duty service?

The examiner's opinion must include a discussion of the service treatment records dated in August 1984, January 1988, April 1989, and May 1989, showing treatment for stomach and abdominal pain, complaints of diarrhea, and diagnoses of gastroenteritis.  

The examiner's opinion must include a discussion of the specific contents of the service treatment records and a full rationale (i.e. basis) must be provided for all proffered medical opinions.

2.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


